EXHIBIT Sun Healthcare Group, Inc. Reports First Quarter Results; Strongest Margins to Date Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (April 30, 2008) - Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced results for the first quarter ended March 31, 2008. Consolidated Results and Consolidated Pro Forma Results Total net revenue for the quarter ended March 31, 2008, was $458.2 million, up 74 percent compared to $262.6 million for the same period one year ago. Net income for the quarter ended March 31, 2008, was $8.6 million, compared to net income of $3.9 million for the same period one year ago. Diluted earnings per share for the quarter ended March 31, 2008, was $0.19 ($0.21 normalized) compared to $0.09 ($0.14 normalized pro forma) for the same period one year ago. The pro forma information in the table below was prepared as if the acquisition of Harborside Healthcare Corporation, which closed in April 2007, had occurred on Jan. 1, 2007. The table also contains the normalizing adjustments described in the text below. Actual Results (Dollars in thousands) Quarter Ended March 31, Pro Forma 2008 2007 2007 Revenue $ 458,242 $ 262,576 $ 425,143 Depreciation and amortization 9,709 3,876 8,628 Interest expense, net 14,431 2,062 6,706 Pre-tax income 14,128 5,921 3,799 Income tax expense 5,654 2,368 1,548 Income (loss) from continuing operations 8,474 3,553 2,251 Income (loss) from discontinued operations 103 370 (195 ) Net income (loss) $ 8,577 $ 3,923 $ 2,056 Diluted earnings per share $ 0.19 $ 0.09 $ 0.05 EBITDAR $ 56,995 $ 25,296 $ 39,524 Margin - EBITDAR 12.4 % 9.6 % 9.3 % EBITDAR normalized $ 58,464 $ 25,445 $ 46,000 Margin - EBITDAR normalized 12.8 % 9.7 % 10.8 % EBITDA $ 38,191 $ 11,867 $ 19,141 Margin - EBITDA 8.3 % 4.5 % 4.5 % EBITDA normalized $ 39,660 $ 12,016 $ 25,617 Margin - EBITDA normalized 8.7 % 4.6 % 6.0 % Pre-tax income continuing operations - normalized $ 15,597 $ 6,070 $ 10,275 Income tax expense - normalized $ 6,242 $ 2,420 $ 3,814 Income from continuing operations - normalized $ 9,355 $ 3,650 $ 6,461 Diluted earnings per share - normalized $ 0.21 $ 0.08 $ 0.15 Net income - normalized $ 9,458 $ 4,020 $ 6,266 Diluted earnings per share - normalized $ 0.21 $ 0.09 $ 0.14 Normalized actual results for the quarter ended March 31, 2008, include pre-tax adjustments for a $1.5 million charge related to integration costs associated withthe Harborside acquisition. Normalized pro forma results for the quarter ended March 31, 2007, include pre-tax adjustments totaling $6.5 million which were primarily related to a bad debt charge recorded by Harborside prior to the acquisition. On a normalized pro forma basis, comparing the quarter ended March 31, 2008, to the same period in 2007: · revenue increased $33.1 million, or 7.8 percent; · EBITDAR increased $12.5 million, or 27.1 percent; · EBITDAR margin improved 200 basis points to 12.8 percent; · EBITDA increased $14.0 million, or 54.8 percent; · EBITDA margin improved 270 basis points to 8.7 percent; · pre-tax income from continuing operations increased $5.3 million, or 51.8 percent; · our effective tax rate increased 290 basis points to 40.0 percent; and · income from continuing operations increased $2.9 million, or 44.8 percent. Commenting on the results, Richard K. Matros, chairman and chief executive officer of Sun, stated, “I am pleased with the continued strength of our operating results, particularly our ability to improve margins on a same store basis.Our margins are the strongest we’ve experienced to date, with normalized EBITDAR margins up 200 basis points to 12.8 percent and EBITDA margins up 270 basis points to 8.7 percent, resulting in normalized EPS for the quarter of $0.21, up 44.8 percent. These results were driven by our ongoing success in the execution of initiatives focused on providing care for patients with higher acuity, as well as the ongoing integration activities related to the Harborside acquisition.Throughout the quarter, these integration activities yielded $4.4 million in synergies, bringing our total synergies resulting from the acquisition of Harborside to $10.8 million. We expect to hit the high end of our $12 to $15 million in synergies by year end 2008.” Inpatient Business For its core inpatient business, on a normalized pro-forma basis (assuming the Harborside acquisition occurred at the beginning of 2007) comparing the quarter ended March 31, 2008, to the same period in 2007: Quarter ended March 31, 2008 (pro forma): · revenue increased $28.1 million, or 7.4 percent, to $406.8 million from $378.7 million; · net segment EBITDAR increased $10.4 million, or 17.5 percent, to $69.9 million from $59.5 million; · net segment EBITDAR margin for 2008 was 17.2 percent compared to 15.7 percent in 2007; · net segment EBITDA increased $12.0 million, or 30.5 percent, to $51.4 million from $39.4 million; · net segment EBITDA margin for 2008 was 12.6 percent compared to 10.4 percent in 2007; · net segment income increased $15.0 million, or 61.5 percent, to $39.4 million from $24.4 million; · rehabilitation RUGS utilization increased 110 basis points to 84.2 percent as a percent of total Medicare days; and · Rehabilitation Extensive Service (“REX”) Days as a percent of total Medicare days increased 200 basis points to 40.6 percent. The revenue gain of $28.1 million in the quarter was primarily attributed to a: · $14.2 million increase in Medicare revenue due principally to Medicare customer base, part A rate growth, and part B volume growth; · $7.7 million increase in managed care/commercial insurance revenue due principally to an increased customer base; · $2.9 million increase in Medicaid revenue resulting from an $8.1 million rate improvement partially offset by a $5.2 million impact from a decrease in customer base; and · $3.3 million increase in private revenue due principally to improved rates. Matros further stated, “The shift in acuity in our skilled nursing beds continues to yield positive results for the company with the current quarter showing our strongest Medicare and skilled mix to date at 16.6 percent and 20.4 percent, respectively. The company had 38 Rehab Recovery SuitesSM open at the end of the quarter. We expect to have a minimum of 50 open by the end of 2008. In terms of other critical initiatives, the company has rolled out its new clinical systems. This roll-out was the result of a side-by-side analysis of Sun’s and Harborside’s systems, upgrading to a system that blends the best of both companies. Our inpatient operations will be further enhanced by the implementation of an electronic medical record system, which will be a major IT initiative beginning in the latter part of this year.”Matros continued, “It is our firm belief that these initiatives will improve the clinical outcomes for our patients and residents, which is the right way to improve returns to all our stakeholders.” Ancillary Businesses For its ancillary businesses, on a pro-forma basis (assuming the Harborside acquisition occurred at the beginning of 2007) comparing the quarter ended March 31, 2008, to the same period in 2007: · revenue increased $8.7 million, or 15.1 percent, to $66.2 million from $57.5 million; and · EBITDA increased $1.3 million, or 41.9 percent, to $4.4 million from $3.1 million. Conference Call Sun’s senior management will hold a conference call to discuss the Company’s 2008 first-quarter operating results on Thursday, May 1, 2008, at 10 a.m. Pacific / 1 p.m. Eastern. To listen to the conference call, dial (866) 288-0540 and refer to Sun Healthcare Group. A recording of the call will be available from 4 p.m.
